In an automobile negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Queens County (Durante, J.), dated November 5, 1984, which denied his motion for partial summary judgment dismissing plaintiffs personal injury cause of action.
Order reversed, on the law, with costs, motion granted and plaintiffs first cause of action dismissed.
In opposition to defendant’s motion for partial summary judgment, plaintiff failed to submit an affidavit from her treating physician setting forth the injuries that she sustained and the course of treatment he rendered (see, Lopez v Senatore, 65 NY2d 1017, 1020). All she presented was a form completed by her treating physician three years earlier in connection with no-fault benefits. Noticeably absent were her affidavit and the affidavit of a physician attesting to her present physical condition. Accordingly, partial summary judgment is granted to the defendant (see, Spangenberg v Dombrowski, 114 AD2d 497). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.